            Case 1:19-cv-00408-TNM Document 47 Filed 12/12/19 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA




CENTER FOR BIOLOGICAL DIVERSITY;
DEFENDERS OF WILDLIFE; ANIMAL LEGAL
DEFENSE FUND,
                              Plaintiffs,
                                                           Civil Action No. 1:19-cv-00408 (TNM)
       v.


DONALD J. TRUMP, in his official capacity as
President of the United States of America, et al.


                              Defendants.




                                 NOTICE OF APPEARANCE

       PLEASE TAKE NOTICE that JAMES M. BURNHAM, an attorney with the United

States Department of Justice, Civil Division hereby enters his appearance on behalf of the

Defendants in this action.



Dated: December 12, 2019                     Respectfully submitted,
                                             JOSEPH H. HUNT
                                             Assistant Attorney General

                                             JAMES M. BURNHAM
                                             Deputy Assistant Attorney General

                                             JOHN R. GRIFFITHS
                                             Director, Federal Programs Branch

                                             ANTHONY J. COPPOLINO

                                                1
Case 1:19-cv-00408-TNM Document 47 Filed 12/12/19 Page 2 of 2



                           Deputy Director, Federal Programs Branch

                           /s/ James M. Burnham
                           JAMES M. BURNHAM (AZ Bar No. 034363)
                           United States Department of Justice
                           950 Pennsylvania Ave, NW
                           Washington, DC 20530
                           Tel: (202) 353-2793
                           Email: James.M.Burnham@usdoj.gov

                           Counsel for Defendants




                              2
